DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Claims 1, 10-12, 14, 16, 18-21, 33, 49-51, and 59 remain pending and under prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 10-12, 14, 18, 20-21, 49-51, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al (US Pub No.  20110295148) in view of Wilson et al (US Pub No. 20100094170) and Berner (US Pub No. 20160192621). 

In regard to Claim 1, Destoumieux et al disclose 
a storage container holding region (right side, Figure 8A-B – tube support) at where a removable (0089) storage container 51, 52 is located, best seen in Figure 8A-B (0099), the sample collector holding region includes a bore (in clamp, 0099) in which the sample collector is located when in the pre-sampling condition, and 
a sample collector holding region (left side, Figure 8A-B) at where a removable (0083, 0088-0089) sample collector 21, 22, 23 is located, best seen in Figure 8A-B (0098),
the sample collector and storage container in alignment with each other in a pre-sampling condition spaced apart with a sufficient gap to allow part of a tissue 84 to be sampled to locate at said gap, best seen in Figure 8A-D (0102-0112), such that the driver is aligned with the sample collector and allows the sample collector to be moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container, best seen in Figure 8A-D (0102-0112).
However, Destoumieux et al do not expressly disclose a bridge section extending between the storage container holding region and the sample collector holding region such that they comprise a sampling cartridge, the bridge section spanning the gap, and wherein the sampling cartridge is adapted and configured to be loadable to the sampler device to align the driver with the sample collector and allow the sample collector to be moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container.

Wilson et al teach that it is well-known in the art to provide an analogous sampler that is a sampling cartridge 810 with a bridge section 816 extending between two sections 818, 814 including a storage container holding region 818, 830 as well as a sample collector 844a,b, 852, 856, the sample collector and storage container in alignment with each other in a pre-sampling condition spaced apart with a sufficient gap to allow part of a tissue to be sampled to locate at said gap (Figure 16), the bridge section spanning the gap, wherein the sampling cartridge is adapted and configured to be loadable to the sampler device 882 (Figure 14) to align the driver 884 (Figure 9c) to collect a sample as an effective configuration that provides a disposable sampling cartridge (0160-0167, 0177). 
10. Wilson et al teach the gap is substantially U shaped, due to the curved portion 816, best seen in Figure 12A.
Berner teach that it is well-known in the art to provide an analogous sampler device with a driver 5’, sampling cartridge receptacle region (U-shaped area, Figure 1) for receipt of a sampling cartridge 22 having bridge 16, 16a, b, wherein at least the bridge section of the sampling cartridge body is adapted and configured to conform with the receptacle region of the sampler device such that, when the sampling cartridge is loaded to the sampler device and is received by the receptacle region, at least the bridge section of the sampling cartridge body shields at least the receptacle region of the sampler device from contact with the tissue to be sampled when the tissue is placed at the gap, together with any exudates expressed or expelled from the tissue during sampling, best seen in Figure 1 and 3 (0094, 0098, 0101, 0107, 0108, 0153, 0164, 0177).
Berner also teaches the sampling cartridge 22 is adapted and configured, such that, when the sampling cartridge is loaded to the sampler device and received by the receptacle region, the sample collector of the sampling cartridge is aligned with the driver of the sampling device, best seen in Figure 1 and 3 (0094, 0098, 0101, 0107, 0108, 0153, 0164, 0177).

Since Destoumieux et al already disclose the sample collector moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al such that there is included a bridge section extending between the storage container holding region and the sample collector holding region such that they comprise a sampling cartridge, the bridge section spanning the gap, and wherein the sampling cartridge is adapted and configured to be loadable to the sampler device to align the driver with the sample collector, as taught by Wilson et al with the details above, to provide an equally as effective convenient disposable cartridge for sampling, wherein in combination, allow the sample collector to be moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container as already taught by Destoumieux et al.
Further, it would have been obvious to a skilled artisan to modify Destoumieux et al and Wilson et al such that at least the bridge section of the sampling cartridge body is adapted and configured to conform with the receptacle region of the sampler device such that, when the sampling cartridge is loaded to the sampler device and is received by the receptacle region, at least the bridge section of the sampling cartridge body shields at least the receptacle region of the sampler device from contact with the tissue to be sampled when the tissue is placed at the gap, together with any exudates expressed or expelled from the tissue during sampling, as taught by Berner, to effectively use the sampling cartridge of Wilson et al with the sampling device and driver of Destoumieux et al which already includes a receptacle region in Figure 8A-D, for reasons such as at least the bridge section of the sampling cartridge body shields at least the receptacle region of the sampler device from contact with the tissue to be sampled when the tissue is placed at the gap, together with any exudates expressed or expelled from the tissue during sampling.  Further, the combination of Destoumieux et al, Wilson et al, and Berner teach the sampling cartridge is adapted and configured, such that, when the sampling cartridge is loaded to the sampler device and received by the receptacle region, the sample collector of the sampling cartridge is aligned with the driver of the sampling device to allow the sample collector to be moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container, as already taught by Destoumieux et al, best seen in Figure 8A-D (0102-0112).


11. Destoumieux et al disclose a sampling cartridge as claimed in claim 1 wherein said storage container holding region (Figure 8A-B right) and said sample collector holding region (Figure 8A-B left) are contiguous – defined as “next to” – respective opposed sides of said gap.
12. Destoumieux et al disclose a sampling cartridge as claimed in claim 1 wherein said storage container holding region (Figure 8A-B right) comprises a cavity (tube support 0099) of said sampling cartridge body in which at least part of said storage container 51, 52 is located, best seen in Figure 8A-D.
14. Destoumieux et al disclose a sampling cartridge as claimed in claim 12 wherein a passage (inner portion of tube support – leftmost side of arm on right side of Figure 8A-B) leads from said cavity to said gap (as taught by Wilson et al above) and via which the sample collector 21, 22, 23 can move to engage with said storage container (0102-0112).
18. Destoumieux et al disclose a sampling cartridge as claimed in claim 14 wherein the passage includes a mouth opening presented at said gap (as taught by Wilson et al above) at where said sample collector 21, 22, 23 enters the passage, upon the taking of a sample from the tissue to be sampled placed at the gap, to advance for engagement via an opening of and into said storage container 51, 52, best seen in Figure 8A-D (0102-0112).
20. Destoumieux et al disclose a sampling cartridge as claimed in claim 18 wherein at said mouth opening said sampling cartridge body together with said sample collector 21, 22, 23 acts as a punch and die set, the mouth opening acting as the die acting in shear with the sample collector acting as said punch to facility the removal of the sample from the tissue to be sampled (0102-0112).
21. Destoumieux et al disclose a sampling cartridge as claimed in claim 20 wherein said mouth opening is of a shape and configuration to allow said sample collector 21, 23 to enter into said passage in a snug fit manner, best seen in Figure 8A-D (0102-0112).

In regard to Claim 49, Destoumieux et al in combination with Wilson et al and Berner disclose the structure of the sampling cartridge as laid out in Claim 1 (see details above).  Destoumieux et al also disclose a method of taking and storing a sample from the tissue using the sampling cartridge comprising: 
i. loading the sampling cartridge to a sampler device (other portions of clamp tool 0094, for example see US Pub No. 20130204159) so that the sample collector 21, 22, 23 and the storage container 51, 52 are in alignment with a driver (0095-0096) of said sampler device, the driver to act, directly or indirectly on said sample collector, best seen in Figure 8A
ii. placing a part of the tissue 84 to be sampled in said gap so that part of the tissue is also in alignment, best seen in Figure 8A (0102-0112)
iii. causing the driver to move in a driving direction to drive said sample collector from the sample collector holding region, across the gap and towards said storage container so that said sample collector is driven into the storage container so that said punch becomes held by said storage container, best seen in Figure 8B-C (0102-0112)
iv. causing the driver to move in a direction opposite said driving direction, best seen in Figure 8D (0102-0112).

50. Destoumieux et al disclose the method as claimed in claim 49 wherein an identification carried by or of the tissue from which the sample is taken is recorded at the time of taking of the sample (0115-0120, 0123).
51. Destoumieux et al disclose the method as claimed in claim 50 wherein the identification is matched to an identification of said sampling cartridge (0115-0120, 0123).
59.  Destoumieux et al in combination with Wilson et al and Berner disclose as a set, a sampling device comprising a driver and a sampling cartridge receptacle region for receipt of at least one sampling cartridges (see Destoumieux et al Figure 8A-D and Figure 1 of Berner) and a plurality of sampling cartridges (Berner Figure 18A-B) including at least one of a sampling cartridge as claimed in claim 1 (see details above), wherein it would be obvious to a skilled artisan to have a plurality of cartridges as taught by Berner, each cartridge individually and successively loadable with the sampling device to align the driver with the sample collector and allow the sample collector to be moved by the driver from sample collector holding region across the gap and into the aligned sample storage container to allow each sampling cartridge to collect one sample from an item to be sampled, as taught by Destoumieux et al, best seen in Figure 8A-D (0102-0112), wherein it would have been obvious to a skilled artisan to have the set contain a plurality of the sampling cartridges, to allow multiple individual sampling of tissue with each sample in a separate sampling cartridge, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It is noted that applicant does not disclose any criticality toward having a plurality of the sampling cartridges as solving a particular problem, conferring a specific advantage, or providing a desired result other than providing multiple opportunities for individual sampling as discussed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al in view of Wilson et al and Berner as applied to claim 1 above, and further in view of Bladen et al (WO 2014196876 A1) – cited by applicant.
Destoumieux et al in combination with Wilson et al and Berner disclose the invention above but do not expressly disclose the passage is blocked by a removable seal.  Bladen et al teach that it is well-known in the art to provide an analogous sampling cartridge comprising a removable seal 557 to protect the interior of the storage container 550, 500 from contaminants prior to tissue sampling, at which point the seal will be pierced/removed by the sample collector during the tissue collection process, which operates in the same way as Destoumieux et al, best seen in Figure 18-23a (pg. 16 line 11-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al as modified by Wilson et al and Berner such that the passage is blocked by a removable seal as taught by Bladen et al, to effectively protect the interior of the storage container from contaminants prior to the tissue sampling.
	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al in view of Wilson et al and Berner as applied to claim 1 above, and further in view of Brielmeier et al (US Pub No. 20070021684 A1) – cited by applicant.
	Destoumieux et al in combination with Wilson et al and Berner disclose the invention above but do not expressly disclose the material about said mouth is harder than said material of the storage container about its said opening.  Destoumieux et al disclose the material of element 52 which is held inside the opening of storage container 51 as made of rubber (0087), element 51 being in contact with the mouth of the passage that leads to the sample container. Destoumieux et al is silent as to the material of the rest of the device.
	Brielmeier et al teach that it is well-known in the art to provide an analogous sampling cartridge 10 made of metal as an effective material for its use during the tissue sampling process (0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al as modified by Wilson et al and Berner such that the rest of the device is made of metal, as taught by Brielmeier et al, such that in combination, the material about said mouth is harder (i.e. metal) than said material of the storage container about its said opening (i.e. rubber), as an effective material for the use of the device.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al in view of Wilson et al as and Berner applied to claim 1 above, and further in view of Destoumieux et al (US Pub No. 20130204159 – referred to as ‘159).
Destoumieux et al in combination with Wilson et al and Berner disclose the invention above said storage container holding region (Figure 8A-B right side) comprises a cavity (tube support – 0099) and at least one of the components selected from the following list: b. the storage container 51, 52, c. the sample collector 21, 22, 23, d.  the sampling cartridge body, comprises at least one form of visible and/or machine readable identification (0115-0120, 0123).
However, Destoumieux et al as modified do not expressly disclose a removable closure to close the cavity.  Destoumieux et al (‘159) teach that it is well-known in the art to provide an analogous sampling cartridge comprising locking means 81 to removably close a cavity of the storage container holding region containing the sample container 31 to effectively retain the sample container during the tissue sampling process, best seen in Figure 8A (0116).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al as modified by Wilson et al and Berner such that said storage container holding region cavity is closed by a removable closure as taught by Destoumieux et al (‘159), to effectively retain the storage container within the cavity during tissue sampling procedure.




Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant contends that Wilson et al does not teach at least the bridge section of the sampling cartridge body is adapted and configured to conform with the receptacle region of the sampler device such that, when the sampling cartridge is loaded to the sampler device and is received by the receptacle region, at least the bridge section of the sampling cartridge body shields at least the receptacle region of the sampler device from contact with the tissue to be sampled when the tissue is placed at the gap, together with any exudates expressed or expelled from the tissue during sampling.  However, Berner is set forth to teach that and make obvious said use with the cartridge of Wilson et al.
Applicant contends that Wilson et al is sampling blood and not tissue.  While this is true, Wilson et al still constitutes analogous art as pertaining to both applicant’s field of endeavor – sampling from animals – as well as applicant’s problem solving area – sampling with a cartridge.  Therefore, Wilson et al is maintained in the rejection.
Applicant also contends that the invention “does not require separate handling of two distinct elements and/or the storage means after sampling” while Destoumieux et al does (remarks p.9).  It is noted that such limitation is not presently claimed.  It is noted that the claims do not require that the cutting element remains in the storage container, only that they are aligned, which is taught by Destoumieux et al as well as Berner and Wilson et al. 
Applicant also contends that the bridge of Wilson et al is used different than the invention.  However, it is noted that no such distinctions have been claimed.
The previous 112 rejections are withdrawn in light of applicant’s amendments and remarks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791